 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and effective as of this
June 28, 2017 (the “Effective Date”) by and between Reed’s, Inc., a Delaware
corporation (“Reed’s” or the “Company”), and Valentin Stalowir (the
“Executive”).

 

WHEREAS, Reed’s and the Executive desire to enter into this Agreement to
evidence the terms and conditions of the employment of the Executive by Reed’s;

 

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
provisions set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

Section 1  Employment. Reed’s hereby employs the Executive and the Executive
hereby accepts such employment, in accordance with the terms and conditions set
forth in this Agreement. By executing this Agreement, the Executive represents
and warrants to Reed’s that (i) the Executive is entering into this Agreement
voluntarily and that his employment hereunder and compliance with the terms and
conditions hereof will not conflict with or result in the breach by him of any
agreement to which he is a party or by which he may be bound; (ii) the Executive
has not violated, and in connection with his employment with Reed’s will not
violate, any non-solicitation, non-competition, or other similar covenant or
agreement of a prior employer by which he is bound; and (iii) in connection with
his employment with Reed’s, the Executive will not use any confidential or
proprietary information he may have obtained in connection with employment with
any prior employer.

 

Section 2  Term. The Executive’s employment (the “Term”) with Reed’s under this
Agreement will commence on the Effective Date and continue until terminated in
accordance with Section 6 below. Executive’s employment with the Company shall
be on an “at-will” basis.

 

Section 3 Position. The Executive will be employed as the Chief Executive
Officer (“CEO”) of Reed’s and as a member of the board of directors of Reed’s
(the “Board”) and will report to the Board. The Executive will have the duties
and responsibilities customarily attendant to the position of CEO and a member
of the Board. Executive will also have such other duties and responsibilities
that are commensurate with his positions as specifically delegated to him or her
from time to time by the board of directors of Reed’s (the “Board”). Executive
shall be subject to the Bylaws, policies, practices, procedures and rules of the
Company, currently existing and as may be modified from time to time, including
those policies and procedures set forth in the Company’s Code of Conduct and
Ethics. Executive’s principal office, and principal place of employment, shall
be at the Company’s offices, currently in Los Angeles, California, provided that
Executive may be required under business circumstances to travel outside the
location of his principal employment in connection with performing his or her
duties under this Agreement.

 

   

 

 

Section 4  Restrictive Covenants; Representations.

 

4.1 Loyal Performance. During the Executive’s employment with Reed’s, the
Executive will devote his full business time and attention to the performance of
his duties as CEO and a member of the Board of Reed’s and will perform his
duties and carry out his responsibilities as CEO and a member of the Board in a
diligent and businesslike manner. Nothing in this Section 4.1, however, will
prevent the Executive from engaging in additional activities in connection with
personal investments or from serving in a non-management capacity with any for
profit or not for profit organization that does not conflict with his duties
under this Agreement, provided that the Executive shall give the Board prior
notice of his service to any service to any for profit or not for profit
organization so that it may review the same for compliance with the terms of
this Agreement.

 

4.2 Confidentiality; Return of Property.

 

(a) Executive acknowledges that: (i) the Confidential Information (as
hereinafter defined) is a valuable, special, and unique asset of the Company,
the unauthorized disclosure or use of which could cause substantial injury and
loss of profits and goodwill to the Company; (ii) Executive is in a position of
trust and subject to a duty of loyalty to the Company, and (iii) by reason of
his or her employment and service to the Company, Executive will have access to
the Confidential Information. Executive, therefore, acknowledges that it is in
the Company’s legitimate business interest to restrict Executive’s disclosure or
use of Confidential Information for any purpose other than in connection with
Executive’s performance of Executive’s duties for the Company, and to limit any
potential misappropriation of such Confidential Information by Executive.
Executive agrees to keep secret and to treat confidentially all of the
Confidential Information (as defined below), and not to, without the express
prior written consent of Reed’s or in connection with the good faith performance
of his duties to Reed’s, directly or indirectly, (i) divulge, disclose or
intentionally make accessible any Confidential Information to any other Person
(as defined below) or assist any other Person or entity in improperly using any
Confidential Information or (ii) use any Confidential Information for his own
purposes or for the benefit of any other Person (except when required to do so
by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of Reed’s, or by any administrative body
or legislative body (including a committee thereof) with jurisdiction to order
the Executive to divulge, disclose or make accessible such Confidential
Information; provided, however, that, in the event that the Executive is so
required to disclose Confidential Information, the Executive shall, if legally
permitted to do so, prior to making any such disclosure, provide Reed’s with
prompt written notice of such requirement so that Reed’s may seek an appropriate
protective order); provided, further, that, during the Employment Period, the
Executive may utilize any Confidential Information in the course of performing
his services under this Agreement. All Confidential Information is and shall
remain the property of Reed’s, except for this Agreement and other Confidential
Information relating solely to the Executive’s compensation and benefits. For
purposes of this Agreement, “Person” shall mean an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
an estate, a trust, a joint venture, an unincorporated organization or a
governmental entity or any department, agency or political subdivision thereof.

 

   2

  

 

(b) For purposes of this Agreement, “Confidential Information” shall mean any
and all proprietary information, trade secrets, know-how or other information of
Reed’s or concerning the affairs of Reed’s (whether tangible or intangible and
whether or not such information is in writing or other physical form),
including, but not limited to, data, plans, concepts, programs, procedures,
innovations, inventions, improvements, information regarding customers,
financial information, costs, prices, earnings, systems, sources of supply,
marketing, prospective and executed contracts, budgets, business plans and other
business arrangements, information on the performance, identities, capabilities,
performance strength and weaknesses, and compensation arrangements of particular
managerial or technical employees of Reed’s; provided, however, that
Confidential Information will not include any information that has been
published in a form generally available to the public prior to the date
Executive proposes to disclose or use such information. Confidential Information
will not be deemed to have been published merely because individual portions of
the information have been separately published, but only if all material
features comprising such information have been published in combination.

 

(c) Upon termination of the Executive’s employment, the Executive shall promptly
return to Reed’s any car, cell phone, mobile device, laptop or other property
provided to the Executive by Reed’s, and any other confidential or proprietary
information of Reed’s that remains in the Executive’s possession (“Reed’s
Property”); provided, however, that nothing in this Agreement or elsewhere shall
prevent the Executive from retaining and utilizing documents and information
relating to his personal benefits, entitlements and obligations, documents
relating to his personal tax obligations. If the Executive discovers Reed’s
Property in his possession after the termination of his employment he shall
notify Reed’s and promptly either deliver the same to Reed’s or destroy it as
directed by Reed’s.

 

4.3 Nonsolicitation. To the full extent permitted by law, the Executive will not
directly or indirectly, individually or on behalf of any person, company,
enterprise or entity, or as a sole proprietor, partner, stockholder, director,
officer, principal, agent, executive, or in any other capacity or relationship,
during his employment with Reed’s and for a period of six (6) months thereafter:

 

(a) encourage, solicit, induce, cause, or in any manner attempt to encourage,
solicit, induce or cause any person, firm, corporation, or other entity or
organization which is a client, customer, account, vendor, supplier,
distributor, licensee of, or has any business relationship with, Reed’s or any
of its subsidiaries to terminate such relationship with, reduce the amount of
business conducted with, or change in a manner adverse to Reed’s or its
subsidiaries; or

 

(b) encourage, solicit, induce, cause, or in any manner attempt to encourage,
solicit, induce or cause, any person employed by or providing services to Reed’s
or its subsidiaries to leave, curtail, or change in a manner adverse to Reed’s,
such employment or service relationship.

 

   3

  

 

4.4 Cooperation. The Executive agrees that, following any termination of the
Executive’s employment, the Executive will continue to provide reasonable
cooperation to Reed’s and/or any of its subsidiaries and its or their respective
counsel in connection with any investigation, administrative proceeding, or
litigation relating to any matter that occurred during the Executive’s
employment in which the Executive was involved or of which the Executive has
knowledge. As a condition of such cooperation, Reed’s shall reimburse the
Executive for reasonable out-of-pocket expenses incurred at the request of
Reed’s and shall compensate Executive at a daily rate equal to his daily rate of
compensation at the time of termination of his employment. The Executive also
agrees that, in the event that the Executive is subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
or provide documents (in a deposition, court proceeding, or otherwise) that in
any way relates to the Executive’s employment by Reed’s, the Executive will, if
legally permitted, give prompt notice of such request to Reed’s and, unless
legally required to do so, will make no disclosure until Reed’s subsidiaries has
had a reasonable opportunity to contest the right of the requesting person or
entity to such disclosure.

 

4.5 Property; Inventions and Patents.

 

(a) Property. Executive agrees that all inventions, innovations, improvements,
technical information, systems, software developments, methods, designs,
analyses, drawings, reports, service marks, trademarks, trade names, logos,
products, equipment, and all similar or related information and materials
(whether patentable or unpatentable) (collectively, “Inventions”) which relate
to the Company’s actual or planned business, research and development, or
existing or future products or services and which are conceived, developed, or
made by Executive (whether or not during usual business hours and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed, or made prior to the date of this
Agreement) together with all patent applications, letters patent, trademark,
brands, tradename and service mark applications or registrations, copyrights,
and reissues thereof that may be granted for or upon any of the foregoing
(collectively referred to herein as, the “Work Product”), belong in all
instances to such member of the Company. Executive will promptly disclose such
Work Product to the Company and perform all actions reasonably requested by the
Company (whether during or after the Term) to establish and confirm the
Company’s ownership of such Work Product (including, without limitation, the
execution and delivery of assignments, consents, powers of attorney, and other
instruments) and to provide reasonable assistance to the Company (whether during
or after the Term) in connection with the prosecution of any applications for
patents, trademarks, brands, trade names, service marks, or reissues thereof or
in the prosecution or defense of interferences relating to any Work Product.
Executive recognizes and agrees that the Work Product, to the extent
copyrightable, constitutes works for hire under the copyright laws of the United
States and that to the extent Work Product constitutes works for hire, the Work
Product is the exclusive property of the Company, and all right, title, and
interest in the Work Product vests in the Company. To the extent Work Product is
not works for hire, the Work Product, and all of Executive’s right, title, and
interest in Work Product, including without limitation every priority right, is
hereby assigned to the Company.

 

   4

  

 

(b) Cooperation. Executive shall, during the Term and at any time thereafter, at
the expense of Reed’s and with no expense or potential expense or liability to
the Executive, assist and cooperate with the Company in obtaining for the
Company the grant of letters patent, copyrights, and any other intellectual
property rights relating to the Work Product in the United States and/or such
other countries as the Company may designate. With respect to Work Product,
Executive shall, during the Term and at any time thereafter, at the expense of
Reed’s and with no expense or potential expense or liability to the Executive,
execute all applications, statements, instruments of transfer, assignment,
conveyance or confirmation, or other documents, furnish all such information to
the Company and take all such other appropriate lawful actions as the Company
requests that are necessary to establish the Company’s ownership of such Work
Product. Executive will not assert or make a claim of ownership of any Work
Product, and Executive will not file any applications for patents or copyright
or trademark registration relating to any Work Product, except on behalf of or
as directed by Reed’s.

 

(c) No Designation as Inventor; Waiver of Moral Rights. Executive agrees that
the Company shall not be required to designate Executive as the inventor or
author of any Work Product. Executive hereby irrevocably and unconditionally
waives and releases, to the extent permitted by applicable law, all of
Executive’s rights to such designation and any rights concerning future
modifications to any Work Product. To the extent permitted by applicable law,
Executive hereby waives all claims to moral rights in and to any Work Product.

 

(d) Pre-Existing and Third Party Materials. Executive will not, in the course of
employment with the Company, incorporate into or in any way use in creating any
Work Product any pre-existing invention, improvement, development, concept,
discovery, works, or other proprietary right or information owned by Executive
or in which Executive has an interest without the Company’s prior written
permission. Executive hereby grants the Company a nonexclusive, royalty-free,
fully-paid, perpetual, irrevocable, sublicensable, worldwide license to make,
have made, modify, use, sell, copy, and distribute, and to use or exploit in any
way and in any medium, whether or not now known or existing, such item as part
of or in connection with such Work Product. Executive will not incorporate any
invention, improvement, development, concept, discovery, intellectual property,
or other proprietary information owned by any party other than Executive into
any Work Product without the Company’s prior written permission.

 

(e) Attorney-in-Fact. Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to act for and on Executive’s behalf to execute and file any
such applications and to do all other lawfully permitted acts as contemplated by
this Section 4 above to further the prosecution and issuance of patents,
copyright, trademark, and mask work registrations with the same legal force and
effect as if executed by Executive, if the Company is unable because of
Executive’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Executive’s signature for the purpose of applying
for or pursuing any application for any United States or foreign patents or mask
work or copyright or trademark registrations covering the Work Product owned by
the Company pursuant to this Section.

 



Section 5  Compensation.

 

5.1 Base Salary. The Executive will be paid a base salary at the initial rate of
$300,000 per year (the “Base Salary”). Base Salary will be automatically
increased by $25,000 per year on each anniversary of the Effective Date until
the Base Salary has reached $350,000 per year and thereafter shall be subject to
annual review for additional increase, but not decrease, in the sole discretion
of the Board. The Base Salary will be payable in equal periodic installments in
accordance with Reed’s customary payroll practices.

 

   5

  

 

5.2 Bonus. In addition to the Base Salary, the Executive will be eligible to
receive an annual or other periodic bonus for each partial or full calendar year
(which may, to the extent not relating to achievement of a specific objective
established by the Board in consultation with the Executive as provided below,
be pro-rated for partial calendar years) included in the Term at a target amount
equal to 60% of then current Base Salary payable and based upon performance
criteria to be established by the Board in consultation with the Executive which
are anticipated to consist of specific objectives for which specified portions
of Bonus will be payable upon achievement and any remainder discretionary based
on individual and Company performance as determined by the Board ( “Bonus”).
Except as otherwise provided herein, in order to be eligible to receive the
Bonus, the Executive must be employed at the time of achievement of the specific
objective relating thereto. Any portion of Bonus relating to achievement of a
specific objective will be paid upon or as soon as practicable after achievement
of that objective and all Bonus payments will in any event be paid not later
March 15 of the calendar year following the full or partial calendar year to
which they relate. The Board and the Executive will consult in good faith to
establish the Bonus criteria for each full or partial year included in the Term
starting with the Effective Date and with the commencement of each calendar year
included in the Term commencing after the Effective Date.

 

5.3 Benefits. The Executive will be entitled to four weeks of paid vacation per
calendar year in accordance with the Company’s vacation and paid time off
policy, inclusive of vacation days and sick days and excluding standard paid
Company holidays, in the same manner as paid time off days for employees of the
Company generally accrue. The Executive and his dependents will be entitled to
participate in all medical insurance and other benefit programs in effect from
time to time and available to senior executives of Reed’s at levels commensurate
with Executive’s position as CEO and a member of the Board. Reed’s will
reimburse the Executive for the cost of maintaining any current medical and
dental insurance coverage for himself and his dependence from the Effective Date
through the date he transitions himself and his dependents to Reed’s medical and
dental insurance coverage (but not for periods beyond December 31, 2017 if
coverage is then provided to the Executive and his dependents through Reed’s
medical and dental insurance benefit programs at levels commensurate with the
position of an executive officer). Reed’s will provide Executive with a car
allowance initially at $600 per month and subject to increase in the discretion
of the Board. Executive shall be entitled to reimbursement for expenses incurred
in connection with performance of services to Reed’s, including, without
limitation, mobile phone and other communications equipment and travel expenses,
in accordance with Reed’s expense reimbursement policies as in effect from time
to time. Upon submission of invoice, Reed’s will reimburse the Executive for or
pay directly all costs up to $3,500 incurred in connection with the negotiation
and preparation of this Agreement.. During the period from the Effective Date
through December 31, 2017 (or such earlier date as the Executive may establish a
permanent residence in the Los Angeles area), Reed’s shall provide the Executive
furnished executive housing for the Executive and his family not to exceed
$5,000 per month at a location selected by him in the Los Angeles area and a
company car or rental or leased car satisfactory to the Executive (without
regard to the $600 per month car allowance above, but without duplication so
that the Executive shall not have both the $600 per month car allowance and the
company or rental or leased car for overlapping periods). To the extent any
benefits provided under this Agreement are includible in the Executive’s taxable
income, Reed’s will pay the Executive an additional amount such that he shall be
in the same after-tax position as if no such amounts were included in his
taxable income. The Executive will be entitled to indemnification and
advancement of expenses to the fullest extent permitted by law.

 

   6

  

 

5.6 Equity. The Executive will be entitled to participate in any equity
incentive plan that may be adopted by Reed’s at levels commensurate with his
position as CEO and a member of the Board. Reed’s will amend its existing equity
incentive plan or adopt a new equity incentive plan as soon as practicable
following the Effective Date and in any event during 2017 (“2017 Plan”). Once
the plan is adopted and as soon as practicable following the Effective Date, the
Executive shall receive initial equity grants representing 4% of Reed’s
fully-diluted equity (measured as of the Effective Date) (the “Initial Equity
Award”). It is anticipated that the Initial Equity Award will consist of
restricted stock (the “Restricted Stock”) and/ or stock options (the “Options”
and together with the Restricted Stock and any additional equity or other equity
based awards to the Executive, the “Incentive Equity”). Reed’s and the Executive
will consult in good faith on the structure and terms of the Incentive Equity.
The Initial Equity Award, whether in the form of Restricted Stock and/ or
Options (or in any other form) shall vest in two equal installments on each of
the first two anniversaries of the Effective Date and to the extent awarded as
Options will be granted with an exercise price equal to the fair market value of
the shares subject to the Options as of the date of grant and become exercisable
in two equal installments on the first two anniversaries of the Effective Date.
To the extent the Initial Equity Award is in the form of Restricted Stock,
Reed’s and the Executive will discuss a recourse loan arrangement in an amount
equal to the tax payable by the Executive as a result of receipt and vesting of
the same with a forgiveness schedule equal to the vesting schedule and
additional payments sufficient to cover all taxes incurred in connection with
any such forgiveness and any additional tax liability associated with such
payment. The Executive will make an election under Section 83(b) of the Code
with respect to any Restricted Stock. Any Options shall have a term of 10 years.
Vesting of all Incentive Equity (and related payment rights) shall accelerate
upon any Change in Control. “Change in Control” for this purpose means any (i)
any individual, entity or group (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1933) (a “Person”) acquires beneficial ownership,
directly or indirectly (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) (a “Beneficial Owner”), of more than fifty percent of the combined
voting power of the then issued and outstanding shares of the voting common
stock of the Company (the “Voting Stock”), (ii) the occurrence of a merger,
consolidation, reorganization, share exchange or similar corporate transaction,
whether or not the Company is the surviving corporation, other than a
transaction which would result in the Voting Stock outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
of the voting stock of the Company or such surviving entity immediately after
such transaction, or (iii) the sale, transfer or disposition of all or
substantially all of the business and assets of the Company to any Person. The
Executive may also make additional equity investments in Reed’s on terms that
may be agreed upon by the Executive and Reed’s.

 

   7

  

 

Section 6  Termination of Employment.

 

6.1 Termination by Reed’s. Reed’s may terminate the Executive’s employment with
Reed’s for Cause or without Cause, effective immediately on the day Reed’s gives
notice of such termination to the Executive. For purposes of this Agreement,
“Cause” means the Executive’s (a) willful failure or refusal to perform his
duties hereunder that continues 15 days after written notice from the Board
specifying the alleged willful failure or refusal, (b) gross negligence or gross
misconduct in connection with the business of Reed’s that either continues 15
days after written notice from the Board specifying the alleged gross negligence
or gross misconduct or that has a material adverse effect on Reed’s, (c)
conviction of or plea of nolo contendere to any felony, (d) any crime involving
moral turpitude (whether or not a felony), or (e) any other criminal act
involving embezzlement, misappropriation of money, fraud, theft, or bribery
(whether or not a felony).

 

6.2 Termination by the Executive. The Executive may terminate the Executive’s
employment with Reed’s for Good Reason or without Good Reason, by written notice
to Reed’s effective no earlier than 30 days after the date of such notice if
termination is other than for Good Reason (provided that Reed’s shall have the
right to waive such 30-day notice period and accelerate termination to any date
on or after the date of such notice) and effective upon the expiration of the
cure period described below in this Section 6.2 if termination is for Good
Reason. During any period between receipt of notice of termination from the
Executive, Reed’s may suspend, reduce, or otherwise modify any or all of
Executive’s authority, duties, and responsibilities, and may require the
Executive’s absence from Reed’s offices without any such suspension, reduction,
modification, or requirement constituting grounds for Good Reason. “Good Reason”
means any (a) Executive’s removal as Chief Executive Officer, Executive being
required to report to another person other than the Board, or Executive’s
involuntary loss of position on the Board, (b) reduction in Executive’s Base
Salary, aggregate benefits, or incentive opportunity or (c) any other material
breach (whether or not specified above) of this Agreement by Reed’s. An event
described in this Section 6.2 will not constitute Good Reason unless the
Executive provides written notice to Reed’s of the Executive’s intention to
resign for Good Reason and specifying the event or circumstance giving rise to
Good Reason within 90 days of its initial existence and Reed’s does not cure
such breach or action within 30 days after the date of the Executive’s notice.

 

6.3 Death and Disability. The Executive’s employment under this Agreement will
terminate upon the Executive’s death. In addition, Reed’s may terminate the
Executive’s employment with Reed’s by written notice to the Executive due to
Disability. For purposes of this Agreement, “Disability” means that the
Executive has been unable, with or without reasonable accommodation and due to
physical or mental incapacity, to substantially perform the essential functions
of his duties for 90 days, whether consecutive or non-consecutive, within any
calendar year,.

 

6.4 Termination of Agreement. This Agreement will terminate when all obligations
of the parties under this Agreement have been satisfied.

 

6.5 Resignations. Upon any termination of the Executive’s employment hereunder
for any reason, except as may otherwise be requested by Reed’s in writing, the
Executive agrees that he will resign from any and all directorships, committee
memberships and any officer positions that he holds with Reed’s or any of its
subsidiaries.

 

   8

  

 

Section 7  Remuneration upon Termination of Employment.

 

7.1 Termination Prior to January 1, 2018. If the Executive’s employment with
Reed’s is terminated for any reason prior to January 1, 2018, the Executive
shall be entitled to accrued and unpaid compensation and benefits (including,
without limitation, accrued vacation or paid time off, and then unreimbursed
expenses) through the date of date of termination of Employment (the “Accrued
Benefits”). No termination of employment prior to January 1, 2018 shall be
considered for any purpose for Cause, without Cause, or for Good Reason.

 

7.2 Termination by Reed’s without Cause or by the Executive for Good Reason. If
the Executive’s employment with Reed’s is terminated after December 31, 2017
pursuant to Section 6.1 by Reed’s without Cause or pursuant to Section 6.2 by
the Executive for Good Reason, the Executive will be entitled to the following:

 

(a) the Accrued Benefits;

 

(b) payment in lump sum within 30 days after the date of termination of
employment of an amount equal to 6 months of the Executive’s Base Salary in
effect immediately prior to the Executive’s termination of employment with
Reed’s plus any Bonus earned and unpaid as well as a prorated Bonus for the year
of termination, vested Incentive Equity and twelve months acceleration of
unvested Incentive Equity, calculated on a pro-rata, monthly basis and based on
full calendar months, as well as payment of any related amounts contemplated by
Section 5.6 above (the “Severance Amount”). By way of example, if Executive is
terminated without cause or resigns for Good Reason on February 15, 2018,
Executive’s accelerated pro-rata portion of unvested Incentive Equity will be
equal to one-half of Incentive Equity. In addition, to the extent permitted by
applicable law, subject to the Executive’s election of COBRA continuation
coverage under Reed’s group health plan, on the first regularly scheduled
payroll date of each month during the six month period following the date of
termination of employment (the “Severance Period”), Reed’s will pay the
Executive an amount equal to the difference between the monthly COBRA premium
cost and the premium cost to the Executive as if the Executive were an employee
of Reed’s; provided, that such payments shall cease earlier than the expiration
of the Severance Period in the event that the Executive becomes eligible to
receive any comparable health benefits, including through a spouse’s employer,
during the Severance Period (the “COBRA Payments”). Executive will notify Reed’s
of Executive’s eligibility for health benefits during the Severance Period
within 15 days of such eligibility; and

 

(c) any and all rights he may have as a holder of equity interests in Reed’s or
under any applicable plan, program, or arrangement of Reed’s, including the
vested Equity Incentive and related payments.

 



7.3 Termination by Reed’s for Cause, by the Executive without Good Reason. If
the Executive’s employment with Reed’s is terminated for Cause, or by the
Executive without Good Reason, the Executive will be entitled to the Accrued
Benefits and any and all rights he may have as a holder of equity interests in
Reed’s (including, without limitation, the vested Incentive Equity) or under any
applicable plan, program, or arrangement of Reed’s.

 

   9

  

 

7.4 Termination as a Result of Death or Disability. In the event of the
termination of the Executive’s employment with Reed’s pursuant to Section 6.3 as
a result of death or Disability, the Executive or the Executive’s heirs will be
entitled to the Accrued Benefits.

 

7.5 Release. The payment of the Severance Amount and the COBRA Payment shall be
conditioned upon the Executive’s (or, if applicable the Executive’s estate’s or
legal representative’s) execution, delivery to Reed’s, and non-revocation of a
release of claims (the “Release of Claims”) in substantially the form attached
to this Agreement as Exhibit A within 30 days following the date of the
Executive’s termination of employment hereunder. Further, to the extent that any
portion of the Severance Amount or COBRA Payment constitutes “nonqualified
deferred compensation” for purposes of Section 409A of the Code (as defined
below), any payment of any amount otherwise scheduled to occur prior to the
thirtieth (30th) day following the date of the Executive’s termination of
employment hereunder, but for the condition on executing the Release of Claims
as set forth herein, shall not be made until the first regularly scheduled
payroll date following such thirtieth (30th) day, after which any remaining
installment of the Severance Amount or the COBRA Payment, as applicable, shall
thereafter be provided to Employee according to the applicable schedule set
forth herein. With respect to any portion of the Severance Amount or COBRA
Payment that does not constitute “nonqualified deferred compensation” for
purposes of Section 409A of the Code (as defined below), any payment of any
amount otherwise scheduled to occur following the date of the Executive’s
termination of employment hereunder, but for the condition on executing the
Release of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following the date such Release of Claims is
timely executed and the applicable revocation period has ended, after which the
entire Severance Amount and any unpaid installments of the COBRA Payment, as
applicable, shall thereafter be provided to Employee according to the applicable
schedule set forth herein. Each payment of the Severance Amount or COBRA Payment
shall be deemed to be a separate payment for purposes of Section 409A of the
Code.

 

7.6 Obligations Absolute. The payment and other obligations of Reed’s under this
Agreement or in connection with the Incentive Equity are absolute and
unconditional and not subject to offset or any other defense.

 

Section 8 General Provisions.

 

8.1 Notices. All notices and other communications under this Agreement must be
in writing and are deemed duly delivered when (a) delivered if delivered
personally or by recognized overnight courier service (costs prepaid), (b) sent
by facsimile with confirmation of transmission by the transmitting equipment
(or, the first business day following such transmission if the date of
transmission is not a business day) (c) sent by electronic mail with receipt
acknowledged by the recipient via email reply, or (d) received or rejected by
the addressee, if sent by certified or registered mail, return receipt
requested; in each case to the following addresses or facsimile numbers and
marked to the attention of the individual (by name or title) designated below
(or to such other address, facsimile number or individual as a party may
designate by notice to the other parties in writing):

 

   10

  

 

If to the Executive:

 

Valentin Stalowir

125 Mile Common Road

Easton, CT 06612

valstalowir@gmail.com

 

With a copy which shall not constitute notice to:

 

Dowling, LLC

211 Foreside Road

Falmouth, ME 04105

adowling@dowlingllc.com

 

If to Reed’s:

 

______________________

______________________

______________________

 

8.2 Amendment. This Agreement may not be amended, supplemented or otherwise
modified except in a writing signed by the Executive and a director or
authorized officer of Reed’s (other than the Executive).

 

8.3 Waiver and Remedies. The Executive and Reed’s may (a) extend the time for
performance of any of the obligations or other acts of the other party, (b)
waive any inaccuracies in the representations and warranties of the other party
contained in this Agreement or in any certificate, instrument or document
delivered pursuant to this Agreement or (c) waive compliance with any of the
covenants, agreements or conditions for the benefit of such party contained in
this Agreement. Any such extension or waiver will be valid only if set forth in
a written document signed on behalf of the party against whom the waiver or
extension is to be effective. No extension or waiver will apply to any time for
performance, inaccuracy in any representation or warranty, or noncompliance with
any covenant, agreement or condition, as the case may be, other than that which
is specified in the written extension or waiver. No failure or delay by a party
in exercising any right or remedy under this Agreement or any of the documents
delivered pursuant to this Agreement, and no course of dealing between the
parties, operates as a waiver of such right or remedy, and no single or partial
exercise of any such right or remedy precludes any other or further exercise of
such right or remedy or the exercise of any other right or remedy. Any
enumeration of a party’s rights and remedies in this Agreement is not intended
to be exclusive, and a party’s rights and remedies are intended to be cumulative
to the extent permitted by law and include any rights and remedies authorized in
law or in equity. Because Executive’s services are special, unique, and
extraordinary and because Executive has access to Confidential Information and
Work Product, the parties hereto agree that money damages may be an inadequate
remedy for any breach of Section 4 of this Agreement. Therefore, in the event of
a breach or threatened breach of Section 4 of this Agreement, the Company, or
any of its successors or assigns may, in addition to other rights and remedies
existing in their favor at law or in equity, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof (without posting
a bond or other security).

 

   11

  

 

8.4 Entire Agreement. This Agreement constitutes the entire agreement between
the Executive and Reed’s with respect to its subject matter and supersedes any
prior understandings, agreements or representations between the parties, written
or oral, with respect to the subject matter of this Agreement.

 

8.5 Assignment and Successors. This Agreement binds and benefits the parties and
their respective heirs, executors, administrators, successors and assigns,
except that the Executive may not assign any rights under this Agreement without
the prior written consent of Reed’s and Reed’s may not assign this Agreement or
any of its rights or obligations hereunder without the prior written consent of
the Executive except in the case of an assignment of this Agreement to a
successor to all or substantially all of the business and assets of Reed’s and
its subsidiaries or any business division thereof or a restructuring of Reed’s.
The Executive’s obligations under this Agreement are personal to the Executive
and may not be delegated.

 

8.6 Severability. If any provision of this Agreement is held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement are not affected or impaired in any way and the
parties agree to negotiate in good faith to replace such invalid, illegal and
unenforceable provision with a valid, legal and enforceable provision that
achieves, to the greatest lawful extent under this Agreement, the economic,
business and other purposes of such invalid, illegal or unenforceable provision.
A court of competent jurisdiction, if it determines any provision of this
Agreement to be unreasonable in scope, time or geography, is hereby authorized
by the Executive and Reed’s to enforce the same in such narrower scope, shorter
time or lesser geography as such court determines to be reasonable and proper
under all the circumstances.

 

8.8 Governing Law; Arbitration. The validity, interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the California
without giving effect to any choice of law rules or other conflicting provision
or rule that would cause the laws of any jurisdiction to be applied. Reed’s and
the Executive agree that any and all disputes arising out of the terms of this
Agreement, the Executive’s employment by Reed’s, the Executive’s service as an
employee or officer of Reed’s or any of its subsidiaries, or the Executive’s
compensation and benefits, will be subject to binding arbitration in Los
Angeles, California before the Judicial Arbitration and Mediation Services, Inc.
under the Employment Arbitration Rules of the American Arbitration Association
then in effect, and consent to the jurisdiction to the federal or state courts
in Los Angeles, California to enforce any arbitration award rendered with
respect thereto. The arbitration shall be conducted by a single arbitrator as
agreed upon between Reed’s and the Executive. If Reed’s and the Executive cannot
agree on a single arbitrator, the arbitration shall be conducted before a panel
of three arbitrators, one selected by each party hereto and the third arbitrator
selected by the parties’ two arbitrators from a panel provided by the American
Arbitration Association. The costs of the arbitrator along with other
arbitration-specific fees shall be borne equally by the parties. Each party
shall bear its own attorneys’ fees and expenses; provided that the arbitrator
may assess the prevailing party’s fees and costs against the non-prevailing
party as part of the arbitrator’s award. The parties agree to abide by all
decisions and awards rendered in such proceedings. Such decisions and awards
rendered by the arbitrators shall be final and conclusive. All such disputes
shall be settled in this manner in lieu of any action at law or equity;
provided, however, that nothing in this subsection shall be construed as
precluding the bringing an action for injunctive relief or specific performance
as provided in this Agreement.

 

   12

  

 

8.11 Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations and to the extent that any
performance is required following termination or expiration of this Agreement.

 

8.12 Withholding. All amounts paid pursuant to this Agreement shall be subject
to withholding for taxes (federal, state, local, non-U.S. or otherwise) to the
extent required by applicable law.

 

8.13 Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. This Agreement is
effective upon delivery of one executed counterpart from each party to the other
party. The signatures of all parties need not appear on the same counterpart.
The delivery of signed counterparts by facsimile or email transmission that
includes a copy of the sending party’s signature is as effective as signing and
delivering the counterpart in person.

 

8.14 Code Section 409A Compliance; Parachute Payments.

 

(a) Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and applied so that the payment of the benefits set forth
herein shall either be exempt from, or in the alternative, comply with, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the published guidance thereunder (“Section 409A”). A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“nonqualified deferred compensation” under Section 409A unless such termination
is also a “separation from service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“Termination Date,” or like terms shall mean “separation from service.”
Notwithstanding any provision of this Agreement to the contrary, if Executive is
a “specified employee” within the meaning of Section 409A, any payments or
arrangements due upon a termination of Executive’s employment under any
arrangement that constitutes a “nonqualified deferral of compensation” within
the meaning of Section 409A and which do not otherwise qualify under the
exemptions under Treas. Regs. Section 1.409A-1 (including without limitation,
the short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (a) the date which is six months after Executive’s “separation from
service” for any reason other than death, or (b) the date of Executive’s death.
This Agreement may be amended without requiring Executive’s consent to the
extent necessary (including retroactively) by the Company in order to preserve
compliance with Section 409A. The preceding shall not be construed as a
guarantee of any particular tax effect for Executive’s compensation and benefits
and the Company does not guarantee that any compensation or benefits provided
under this Agreement will satisfy the provisions of Section 409A. After any
Termination Date, Executive shall have no duties or responsibilities that are
inconsistent with having a “separation from service” within the meaning of
Section 409A as of the Termination Date and, notwithstanding anything in the
Agreement to the contrary, distributions upon termination of employment of
nonqualified deferred compensation may only be made upon a “separation from
service” as determined under Section 409A and such date shall be the Termination
Date for purposes of this Agreement. Each payment under this Agreement or
otherwise shall be treated as a separate payment for purposes of Section 409A.
In no event may Executive, directly or indirectly, designate the calendar year
of any payment to be made under this Agreement which constitutes a “nonqualified
deferral of compensation” within the meaning of Section 409A and to the extent
an amount is payable within a time period, the time during which such amount is
paid shall be in the discretion of the Company.

 

   13

  

 

(b) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A. To the
extent that any reimbursements are taxable to Executive, such reimbursements
shall be paid to Executive on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred.
Reimbursements shall not be subject to liquidation or exchange for another
benefit and the amount of such reimbursements that Executive receives in one
taxable year shall not affect the amount of such reimbursements that Executive
receives in any other taxable year.

 

(c) If any payment, benefit, or distribution of any type to or for the benefit
of Executive, whether paid or payable, provided or to be provided, or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (collectively, the “Parachute Payments”) would (as determined by the
Company) subject Executive to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), the Parachute Payments shall be reduced so that the
maximum amount of the Parachute Payments (after reduction) shall be one dollar
less than the amount which would cause the Parachute Payments to be subject to
the Excise Tax. The Company shall reduce or eliminate the Parachute Payments by
first reducing or eliminating any cash Parachute Payments that do not constitute
deferred compensation within the meaning of Section 409A, then by reducing or
eliminating any other Parachute Payments that do not constitute deferred
compensation within the meaning of Section 409A, then by reducing or eliminating
all other Parachute Payments that do constitute deferred compensation within the
meaning of Section 409A, beginning with those payments last to be paid, subject
to and in accordance with all applicable requirements of Section 409A.

 

   14

  

 

8.15 Voluntary Execution; Representations. Executive acknowledges that (a) he or
she has consulted with or has had the opportunity to consult with independent
counsel of his or her own choosing concerning this Agreement and has been
advised to do so by the Company, and (b) he or she has read and understands this
Agreement, is competent and of sound mind to execute this Agreement, is fully
aware of the legal effect of this Agreement, and has entered into it freely
based on his or her own judgment and without duress.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

  REED’S, INC.         By: /s/ John Bello   Name: John Bello   Title: Chairman
of the Board   Date: July 10, 2017

 

  /s/ Valentin Stalowir   Valentin Stalowir   Date: July 10, 2017

 

[Signature page to Employment Agreement]

 

   15

  

 

Exhibit A

 

RELEASE

 

KNOW ALL MEN BY THESE PRESENTS: That the undersigned, Valentin Stalowir
(“Executive”), on behalf of himself and his heirs, legal representatives,
administrators, executors, successors and assigns, and each of them, for good
and valuable consideration received as set forth in the Employment Agreement
dated as of July __, 2017 (the “Employment Agreement”) between Reed’s, Inc., a
Delaware corporation (the “Company”), does hereby unconditionally, knowingly,
and voluntarily release and forever discharge the Company, and its present and
former related companies, subsidiaries and affiliates, and all of their present
and former executives, officers, managers, directors, owners, members,
shareholders, partners, employees, agents, and attorneys, including in their
individual capacity, and each of its and their successors and assigns
(hereinafter collectively the “Released Parties”), from any and all known or
unknown claims, demands, actions or causes of action that now exist or may arise
in the future, based upon events occurring or omissions on or before the date of
the execution of this Release, including, but not limited to any and all claims
whatsoever pertaining in any way to Executive’s employment at the Company or
with any of the Released Parties or the termination of Executive’s employment,
including, but not limited to, any claims under: (1) the Americans with
Disabilities Act; the Family and Medical Leave Act; Title VII of the Civil
Rights Act; 42 U.S.C. Section 1981; the Older Workers Benefit Protection Act;
the Age Discrimination in Employment Act of 1967, as amended (the “ADEA”); the
Employee Retirement Income Security Act of 1974; the Civil Rights Act of 1866,
1871, 1964, and 1991; the Rehabilitation Act of 1973; the Equal Pay Act of 1963;
the Vietnam Veteran’s Readjustment Assistance Act of 1974; the Occupational
Safety and Health Act; and the Immigration Reform and Control Act of 1986; and
any and all other federal, state, local or foreign laws, statutes, ordinances,
or regulations pertaining to employment, discrimination or pay; (2) any state
tort law theories under which an action could have been brought, including, but
not limited to, claims of negligence, negligent supervision, training and
retention or defamation; (3) any claims of alleged fraud and/or inducement, or
alleged inducement to enter into this Release; (4) any and all other tort
claims; (5) all claims for attorneys’ fees and costs; (6) all claims for
physical, mental, emotional, and/or pecuniary injuries, losses and damages of
every kind, including but not limited to earnings, punitive, liquidated and
compensatory damages, and employee benefits; (7) any and all claims whatsoever
arising under any of the Released Parties’ express or implied contract or under
any federal, state, local, or foreign law, ordinance, or regulation, or the
Constitution of any State or the United States; (8) any and all claims
whatsoever against any of the Released Parties for wages, bonuses, benefits,
fringe benefits, vacation pay, or other compensation or for any damages, fees,
costs, or benefits, in each case, except to the extent Executive has vested
rights in any of the same; and (9) any and all claims whatsoever to
reinstatement (collectively, the “Released Claims”); provided, however, that,
notwithstanding anything to the contrary contained herein, this Release shall
not cover and the Released Claims shall extend to any rights or claims, if any,
of Executive (A) as a holder of equity interests in the Company, (B) to
indemnification or advancement of expenses, (C) under Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, (D) under any profit-sharing
and/or retirement plans or benefits in which Executive has vested rights, or (E)
under Section 7 of the Employment Agreement. Executive also intends that this
Release operate as a general release of any and all claims to the fullest extent
permitted by law and a waiver of all unknown claims of the type being released
hereunder.

 

   16

  

 

Section 1542 of the Civil Code of the State of California states:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all Releasees with
respect to claims in California and all other jurisdictions, Executive expressly
acknowledges that this is intended to include not only claims that are known,
anticipated, or disclosed, but also claims that are unknown, unanticipated, and
undisclosed.

 

Executive acknowledges that the Severance Amount and the COBRA Payment are in
addition to anything of value to which Employee already is entitled from the
Company and constitutes good and valuable consideration for this Release.

 

Executive represents and warrants that he has not previously filed, and to the
maximum extent permitted by law agrees that he will not file, a complaint,
charge, or lawsuit against any member of the Released Parties regarding any of
the claims released herein. If, notwithstanding this representation and
warranty, the Executive has filed or files such a complaint, charge, or lawsuit,
he agrees that he shall cause such complaint, charge, or lawsuit to be dismissed
with prejudice and shall pay any and all costs required in obtaining dismissal
of such complaint, charge, or lawsuit, including without limitation the
attorneys’ fees of any member of the Released Parties against whom he has filed
such a complaint, charge, or lawsuit. This paragraph shall not apply, however,
to a claim of age discrimination under the ADEA or to any non-waivable right to
file a charge with the United States Equal Employment Opportunity Commission
(the “EEOC”); provided, however, that if the EEOC were to pursue any claims
relating to the Executive’s employment with Company, the Executive agrees that
he shall not be entitled to recover any monetary damages or any other remedies
or benefits as a result and that this Release and Section 7 of the Employment
Agreement will control as the exclusive remedy and full settlement of all such
claims by the Executive.

 

Executive agrees not to make disparaging, critical or otherwise detrimental
comments to any person or entity concerning the Released Parties; the products,
services or programs provided or to be provided by the Released Parties; the
business affairs or the financial condition of the Released Parties; or the
circumstances surrounding Executive’s employment and/or termination of
employment from Company. Company agrees to cause its executive and senior
management teams not to take any action, or encourage others to take any action,
to disparage or criticize Executive.

 

Executive acknowledges that he has been given the opportunity to review and
consider this Release for twenty-one (21) days from the date he received a copy.
If he elects to sign before the expiration of the twenty-one (21) days,
Executive acknowledges that he will have chosen, of his own free will without
any duress, to waive his right to the full twenty-one (21) day period.

 

   17

  

 

Executive may revoke this Release after signing it by giving written notice to
the Company’s Board of Directors, within seven (7) days after signing it (the
“Revocation Period”). This Release, provided it is not revoked, will be
effective on the eighth (8th) day after execution. The Executive acknowledges
and agrees that if he revokes this Release during the Revocation Period, this
Release will be null and void and of no effect, and neither the Company nor any
other Released Party will have any obligations to pay the Executive the amounts
under Section 7 of the Employment Agreement.

 

Executive acknowledges that he has consulted with an attorney prior to signing
this Release and that he has no knowledge of any facts or circumstances that
give rise or could give rise to any claims under any of the laws listed in this
Release.

 

Executive is signing this Release knowingly, voluntarily and with full
understanding of its terms and effects. Executive is signing this Release of his
own free will without any duress, being fully informed and after due
deliberation. Executive voluntarily accepts the consideration provided to him
for the purpose of making full and final settlement of all claims referred to
above. This Release shall be governed by and construed in accordance with the
laws of the State of California.

 

IN WITNESS WHEREOF, Executive has duly executed this Release effective as of
___________, 20__.

 

  Valentin Stalowir  

 

   18

  

 